DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to the Application filed on 6/29/2020. 

Allowable Subject Matter
3. 	Claims 1-6 are allowed. 
4. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Ando et al. (US PG Pub 2018/0208764 A1) as listed on the IDS dated 6/29/2020. 

 Summary of Claim 1: 
A fiber reinforced thermoplastic resin molded article comprising 
a thermoplastic resin [A], 
carbon fibers [B] and 
a polyrotaxane [C], 
the thermoplastic resin [A], the carbon fibers [B] and the polyrotaxane [C] being included in amounts of 40 to 98 parts by weight, 1 to 40 parts by weight and 1 to 20 parts by weight, respectively, based on 100 parts by weight of the total content of the thermoplastic resin [A], the carbon fibers [B] and the polyrotaxane [C], 
wherein the carbon fibers [B] included in the molded article have a weight-average fiber length [Lw] in a range of 0.5 to 20 mm, 
and a ratio ([C]/[B]) of the content of the polyrotaxane [C] to that of the carbon fibers [B] is 0.04 or more and 0.5 or less.



	Ando et al. teach a molded body having a resin composition comprising a polyrotaxane (claim 1) at 0.1 part by weight or more and less than 20 parts by weight per 100 parts by weight of the total amount of resin and polyrotaxane (claim 3), wherein the resin composition comprises inorganic and organic fillers such as carbon fibers [0168].
	Ando et al. do not teach or fairly suggest the claimed molded article, wherein the molded article comprises, in particular, the carbon fiber in the claimed amount. Ando et al. are further silent on the length of the carbon fibers and are further silent still on the ratio of the content of the polyrotaxane to the carbon fibers. Applicant demonstrated that the claimed molded article comprising the claimed ratio of polyrotaxane to carbon fibers and further comprising the carbon fibers in the claimed amount and having the claimed length results in improved impact strength, bending strength and electroconductivity (Tables 1 and 2, [0201]-[0204]).  
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763